Citation Nr: 0716567	
Decision Date: 06/05/07    Archive Date: 06/18/07

DOCKET NO. 05-20 356	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to an increased initial evaluation for erectile 
dysfunction, currently evaluated as noncompensable.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

H. Seesel, Associate Counsel






INTRODUCTION

The veteran had active service from October 1953 until 
February 1958 and from October 1961 until June 1977, 
including a tour of duty in the Republic of Vietnam from 
August 1969 until August 1970.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a March 2004 rating decision from 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in North Little Rock, Arkansas.


FINDING OF FACT

The veteran's erectile dysfunction is not associated with any 
deformity of the penis, removal of the glans, or atrophy or 
removal of the testis.


CONCLUSION OF LAW

The criteria for an initial compensable evaluation for 
erectile dysfunction have not been met. 38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
4.1-4.14, 4.115b, Diagnostic Code 7599-7522 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist

Before addressing the merits of the claims, the Board is 
required to address the duty to notify and duty to assist 
imposed by 38 U.S.C.A. §§ 5103, 5103(A) and 38 C.F.R. 
§ 3.159. 

VA has a duty to notify a claimant and his representative, if 
any, of the information and evidence needed to substantiate a 
claim. This notification obligation was accomplished by way 
of a letter from the RO to the veteran dated in February 
2004. This letter effectively satisfied the notification 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) by: (1) informing the veteran about the 
information and evidence not of record that was necessary to 
substantiate the claim; (2) informing the veteran about the 
information and evidence VA would seek to provide; (3) 
informing the veteran about the information and evidence he 
was expected to provide; and (4) requesting the veteran 
provide any evidence in his possession that pertains to his 
claim. 

Under Dingess v. Nicholson, 19 Vet. App. 473 (2006), VA must 
also provide notice that an effective date for the award of 
benefits will be assigned if an increased rating evaluation 
is awarded. Although the RO did not advise the veteran of 
such information, because the claim for an increased 
evaluation is being denied, no effective date for the 
increased evaluation will be assigned. Proceeding with the 
appeals presently does not therefore inure to the veteran's 
prejudice.

Second, VA has a duty to assist a veteran in obtaining 
evidence necessary to substantiate a claim. The service 
medical records, VA outpatient treatment records and private 
medical records are associated with the claims file. 
Additionally, the veteran was afforded a VA examination in 
connection with his claim. The veteran and his representative 
have not made the RO or the Board aware of any additional 
evidence that needs to be obtained in order to fairly decide 
his claim. In fact, in March 2004, the veteran indicated he 
had no additional evidence to submit. As such, all relevant 
evidence necessary for an equitable disposition of the 
veteran's appeal has been obtained and the case is ready for 
appellate review.

The Merits of the Claim

The RO granted service connection for erectile dysfunction in 
a March 2004 rating decision. At that time, a noncompensable 
rating was assigned under 38 C.F.R. § 4.115b, Diagnostic Code 
7599-7522. The veteran contends the current rating evaluation 
does not accurately reflect the severity of his disability.  
Having carefully considered the claim in light of the record 
and the applicable law, the Board is of the opinion that the 
preponderance of the evidence is against the claim and the 
appeal will be denied.

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities. 38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1. Separate diagnostic codes identify various 
disabilities and the criteria for specific ratings. 

If two disability evaluations are potentially applicable, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
evaluation. Otherwise, the lower rating will be assigned. 
38 C.F.R. § 4.1. After careful consideration of the evidence, 
any reasonable doubt remaining will be resolved in favor of 
the veteran. 38 C.F.R. § 4.3. 

While the veteran's entire history is reviewed when assigning 
a disability evaluation, 38 C.F.R. § 4.1, where service 
connection has already been established and an increase in 
the disability rating is at issue, it is the present level of 
disability that is of primary concern. Francisco v. Brown, 7 
Vet. App. 55 (1994). However, the Board notes that the 
veteran is appealing the initial assignment of a disability 
rating, and as such, the severity of the disability is to be 
considered during the entire period from the initial 
assignment of the evaluation to the present time. 
Fenderson v. West, 12 Vet. App. 119 (1999). 

The veteran's erectile dysfunction was evaluated under 
38 C.F.R. § 4.115b, Diagnostic Codes 7599-7522. Diagnostic 
Code 7599 indicates the disability is not listed in the 
Schedule for Rating Disabilities and it has been rated by 
analogy under a closely related disease or injury. 38 C.F.R. 
§§ 4.20, 4.27. In the present case, the erectile dysfunction 
was rated by analogy as penis, deformity, with loss of 
erectile power, evaluated under Diagnostic Code 7522. Under 
Diagnostic Code 7522, a 20 percent rating is assigned when 
there is evidence of deformity of the penis with loss of 
erectile power. In every instance where the schedule does not 
provide a zero percent evaluation for a Diagnostic Code, a 
zero percent evaluation shall be assigned when the 
requirements for a compensable evaluation are not met. 
38 C.F.R. § 4.31.

The veteran underwent a VA examination in March 2004 to 
assess the severity of his disability. The veteran complained 
of erectile dysfunction and explained he was able to achieve 
erection and penetration but was unable to ejaculate. He 
denied other symptoms, such as renal colic, urinary tract 
infection, or kidney stones. Clinical examination revealed a 
circumcised penis with no ulcerations, no discharge. The 
tested were descending bilaterally with out palpable nodules. 
The cremaster reflex was intact bilaterally and sensation was 
intact. The diagnosis was erectile dysfunction. 

Additionally, the veteran submitted an October 2004 letter 
from C.E.B., M.D. that reflected the veteran was treated for 
erectile dysfunction which was likely organic in nature. 

Thus, the veteran experiences erectile dysfunction, but does 
not have any deformity of the penis. As such, a compensable 
evaluation under Diagnostic Code 7522 is not warranted.

The Board has considered whether there is any other schedular 
basis for assigning a higher evaluation but has found none. 
There is no evidence of removal of the glans of the penis, 
ratable under Diagnostic Code 7521, or removal of half or 
more of the penis, ratable under Diagnostic Code 7520. Nor is 
there any evidence of atrophy or removal of the testis to 
warrant a rating under Diagnostic Codes 7523 and 7524. 
Accordingly, the Board finds that the preponderance of the 
evidence is against the claim for benefits because the 
veteran has not had any of his penis or testes removed and 
there is no evidence of deformity. Because the preponderance 
of the evidence is against the claim, the benefit of the 
doubt rule does not apply. 38 U.S.C.A. § 5107(b); see Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).

In reaching this decision, the potential application of 
various provisions of Title 38 of the Code of Federal 
Regulations have been considered, whether or not they were 
raised by the veteran, as required by the holding of the 
Court in Schafrath v. Derwinski, 1 Vet. App. 589 (1991), 
including the provisions of 38 C.F.R. § 3.321(b)(1). The 
Board finds that the evidence of record does not present such 
an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
the application of the regular schedular standards. In the 
absence of such factors, the Board finds that the criteria 
for referral for the assignment of an extraschedular 
evaluation pursuant to 38 C.F.R. § 3.321(b)(1) are not met. 
Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 
8 Vet. App. 218 (1995).


ORDER

An initial compensable evaluation for erectile dysfunction is 
denied.



____________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


